Order denying motion to vacate order dated January 14, 1928, and directing plaintiff to submit to an examination before the referee appointed pursuant to said order, reversed upon the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. The release in question, being an acknowledged instrument, requires no further proof to entitle defendants to introduce it in evidence; consequently no examination before trial is necessary or proper. Lazansky, P. J., Rich, Young, Seeger and Carswell, JJ., concur.